DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1: Claims 2-5 and 11-14 in the reply filed on November 29, 2022 is acknowledged.
Claims 6-10 and 15-32 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2015/0339847 to Benishti et al. (hereinafter Benishti) in view of U.S. 2015/0265162 to Lavi et al. (hereinafter Lavi 1) in view of U.S. 2016/0247279 to Lavi et al. (hereinafter Lavi 2).
Regarding independent claim 2, Benishti discloses a method (abstract, “A method for vascular modeling is disclosed”) implemented by one or more processors (paragraph 0253, “one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions.”), the method comprising:
estimating features of a plurality of vascular segments depicted in at least one vascular image (abstract, “The method, in some embodiments, comprises receiving a plurality of 2-D angiographic images of a portion of a vasculature of a subject, and processing the images to automatically detect 2-D features,”), wherein individual vascular segments comprise a plurality of portions that extend between two end points depicted in the vascular image (abstract, “The method, in some embodiments, comprises receiving a plurality of 2-D angiographic images of a portion of a vasculature of a subject, and processing the images to automatically detect 2-D features, for example, paths along vascular extents;” a segment of a vascular structure is in itself extending between two end points);
estimating a vascular path from at least a subset of the vascular segments (paragraph 0297, “An aspect of some embodiments of the invention relates to calculation of a model of vascular flow in a subject.”… “Optionally, vascular resistance is determined based on vascular diameter.”…“In some embodiments, reconstruction is performed de novo, for example, from 2-D angiographic image data;” de novo is read as from the beginning the method is performed from angiographic image data; paragraph 0380, “At block 50, in some embodiments, blood vessel diameter is estimated. In some embodiments, vascular diameter is calculated across sample points of a selected 2-D projection, and extrapolated to the whole circumference of the blood vessel.” Figure 13; the centerlines of the vessels in the 2-D images are extracted, and mapped, to further estimate the vessel diameter causing an optimized tree in 3D coordinates (paragraph 0379-0380)).
Benishti does not expressly teach as further recited, however, Lavi 1 discloses wherein the interactive user interface is configured to:
causing an interactive user interface to be presented (paragraph 0226, “In some embodiments of the invention, automatic determination is displayed for potential correction by an operator through a computer user interface;” correction is read interactive in that a user can correct the output), wherein the interactive user interface is configured to:
be responsive to user input to address an erroneous definition of at least one of the estimated vascular path segments that form the vascular path (paragraph 0226, “In some embodiments of the invention, automatic determination is displayed for potential correction by an operator through a computer user interface;” correction is read as addressing an erroneous definition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lavi 1 in order to analyze and characterize vascular diseases (abstract).
Benishti and Lavi 1 in the combination as a whole fail to explicitly disclose as further recited, however Lavi 2 discloses causing an interactive user interface to be presented (paragraph 0087, “A display and/or a user input device such as a keyboard or mouse are optionally provided as well.”), wherein the interactive user interface is configured to:
display a graphical depiction of at least some of the estimated vascular segments that form the vascular path (paragraph 0366, “Additionally or alternatively, the extent of a segment back-projected into 3-D (for example, the course of the path of closest approach between rays in a brute-force, two- image back-projection such as described in relation to Figure 17 A) provides an estimate of the vascular segment length;” paragraph 0367, “Estimates are optionally performed on a single representative image for each segment/segment condition.” paragraph 0171, “In some embodiments, the results are used in producing output related to past, present, and/or future vascular state;” the results output are read as the estimates related to vascular segments that form the vascular path)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lavi 2 in order to perform automated image analysis for vascular state modeling (abstract).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Benishti in the combination further discloses wherein estimating the features of the plurality of vascular segments includes at least one of estimating positions or orientations of the features of the plurality of vascular segments (paragraph 0092, “According to some embodiments of the invention, the image feature set which is extracted comprises a centerline data set including 2-D centerline positions ordered along the blood vessel segments;” the feature is read as the 2-D centerline position).
Regarding dependent claim 4, the rejection of claim 2 is incorporated herein. Additionally, Lavi 1 in the combination further discloses wherein the interactive user interface is configured to be responsive to user input to address an error in a determined path of blood flow between two end points (paragraph 0226, “In some embodiments of the invention, automatic determination is displayed for potential correction by an operator through a computer user interface;” the need for correction is read as there being an error that needs to be corrected).
Regarding dependent claim 5, the rejection of claim 2 is incorporated herein. Additionally, Lavi 1 in the combination further discloses wherein the interactive user interface is configured to be responsive to user input to cause the one or more processors to adjust at least one vascular segment of the graphical depiction (paragraph 0226, “In some embodiments of the invention, automatic determination is displayed for potential correction by an operator through a computer user interface;” correction is read as adjustment).
Regarding independent claim 11, the rejection of claim 1 applies directly. Additionally, Benishti in the combination further discloses an apparatus for defining a vascular path from a vascular image (paragraph 0259, “aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention.;” abstract, “A method for vascular modeling is disclosed.”), the apparatus including: 
a processor (paragraph 0253, “system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions.”); 
and a memory storing non-transitory computer-readable instructions (paragraph 0254, “optionally, the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage”), which when executed, cause the processor to: perform the method of claim 1 (see claim 1).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 
Regarding dependent claim 14, the rejection of claim 11 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
U.S. Patent No. 7,738,626 to Weese et al. discloses methods of reconstruction of vessel geometry and flow characteristics 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668